OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 29,1953.
The referee sustained, inter alia, the following charges of professional misconduct alleged against the respondent: neglecting the settlement of an estate and failing to keep the executrix properly advised of the estate’s status; failing to respond to the communications of the petitioner regarding complaints received by the Grievance Committee; and failing to file an attorney registration form with the Office of Court Administration, as required by the rules of this court. The petitioner has moved to confirm the report of the referee and the respondent has submitted an affirmation in opposition to the petitioner’s motion.
*87After reviewing all of the evidence, we are in agreement with the report of the referee. The petitioner’s motion to confirm the referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances advanced by the respondent and his otherwise unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Weinstein and O’Con-nor, JJ., concur.